Citation Nr: 1147265	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2008, the Veteran testified at a hearing at VA Central Office in Washington, D.C., before the undersigned.  A transcript of that hearing is of record.  In April 2009 and again in May 2010, the Board remanded this matter to the RO for further evidentiary development.  The claim has now been returned for further appellate consideration.  


FINDING OF FACT

PTSD is not currently demonstrated, and an acquired psychiatric disorder was first diagnosed many years after the Veteran's active duty and is not etiologically related to such service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety, was not incurred or aggravated in service, and any psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in July 2003 and October 2003) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, to include records as provided by the Social Security Administration, VA examinations, to include a requested mental exam to address the question of etiology and onset of any psychiatric disorders, and statements and testimony from the Veteran and his representative.  Also of record are excerpts from numerous medical treatise publications.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Lastly, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304, 4.125(a) (2011).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (2011); 38 C.F.R. § 3.303(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 0 Vet. App. 128 (1997).  In this case, the Veteran has not contended that he has PTSD as the result of combat.  Instead, it is contended that he has a psychiatric disorder related to service.  Specifically, he claims that he suffers from PTSD because he was a ceremonial musician at Arlington National Cemetery during the Vietnam Era and observed many burials of the war dead.  

The Board notes that the provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In the present case, as the Veteran does not contend that he has PTSD due to his fear of hostile military or terrorist activity, the revised provisions of 3.304(f) do not apply.

Background

When the Veteran entered military service in 1963, on his report of medical history, he gave a history that included depression or excessive worry.  Also included in his service treatment records (STRs) was an October 1963 statement by a private physician in which it was noted that the Veteran had asked him to prepare a letter regarding his medical condition.  The doctor noted that in July 1960, he had given the Veteran a diagnosis of history of rheumatic fever as a child.  The physician also noted that the Veteran was a 17 year old boy who appeared rather nervous but had a negative physical exam.  There were no heart murmurs present, and his pain appeared to be on a tension basis.  

Upon exam in October 1963, the history of rheumatic fever was noted, but there was no reference made to depression or excessive worry.  He was treated for a laceration in 1965 following an automobile accident.  No mental condition was complained of or noted.  A treatment record in December 1966 reflects that the Veteran was to see a physician for personal adjustment problems.  Additional statements as to the Veteran being treated for personal adjustment problems are not indicated in the STRs.  Additional inservice examination reports, to include a final separation examination in September 1968, are negative for report of chronic psychiatric disorder.  

Post service private and VA records reflect that when the Veteran was examined by VA in July 2009, he reported a history of attempting suicide in the mid 1970s (overdose).  He attended a substance abuse program in the 1980s.  Private clinical records from 1989 show that he was diagnosed with adjustment disorder with depressed mood.  Bipolar disorder was first diagnosed in the early 1990s.  Additional psychiatric diagnoses in subsequently dated records include depression, attention deficit disorder, anxiety, and mood swings.  It is noted that in VA records in June 2007, the Veteran was reported to be positive upon PTSD screening which involved answering four questions pertaining to inservice stressors.  The Board's review of follow-up treatment records in the months immediately after the initial positive screening show no diagnosis of PTSD, but rather of bipolar disorder and attention deficit disorder.  See, e.g., VA records dated in August 2007.  

At the time of the July 2009 VA examination (mentioned above), which was conducted to determine if the claimant had a psychiatric disorder that was attributable to service, the examiner reviewed the claims file and noted the Veteran's previous psychiatric diagnoses.  Following his review of the claims file and examination of the Veteran, the examiner related that the Veteran had a long history of reported symptoms, to include moderate to severe mood instability.  He opined that the Veteran's symptoms were likely associated with long term persistent "characterological" traits that contributed to severe reactivity of mood, unstable relationships, anger dyscontrol, and impulsiveness, rather than PTSD.  The examiner found that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  

In a May 2010 remand, the Board requested additional examination of the Veteran in that adequate rationale for the examiner's opinion in 2009 was not provided.  When examined in July 2010, by a different VA examiner than the one who conducted the 2009 exam, it was noted by the examiner that he reviewed the claims file.  The report reflects that the Veteran arrived for the interview clean and appropriately dressed.  Hand and arm tremors were apparent.  The Veteran's speech was unremarkable.  He was moderately anxious.  His affect was appropriate, and his mood was anxious and dysphoric.  His attention was intact.  He was oriented to person, time, and place and thought processes were unremarkable if rambling.  He reported panic attacks.  He denied homicidal ideation, but reported suicidal ideation.  His memory (remote, recent, and immediate) was normal.  Following exam, the final mental diagnoses were "Bipolar II disorder, most recent episode depressed," and "Alcohol Dependence, Sustained Full Remission."  The examiner specifically noted that there was no diagnosis as to Axis II.  

In a May 2011 addendum, the examiner who conducted the July 2010 examination, noted that he reviewed the claims file again.  While the Veteran had an abusive childhood and reported significant stress during service, his review showed that the Veteran had very positive performance evaluations (for his saxophone playing).  It was also noted that in a 1993 report it was noted that the Veteran had experienced mood swings all of his life, and that his mother also experienced these swings.  The claimant's precipitating factor for seeking treatment in 1993, however, was because of his recent firing (after 24 years of service) from a grocery store.  The doctor also noted that the Veteran was having difficulty adjusting to a divorce that had happened 2-3 years earlier.  The examiner added that notably absent from the examiner's 1993 evaluation was any mention of military stress, other than the Veteran's involvement in a car accident in 1965.  

The examiner stated that he could not conclude that the Veteran's bipolar disorder was of service origin without resort to speculation.  


Analysis

Based on a review of the evidence, the Board finds that service connection for a chronic acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety is not warranted.  The Board acknowledges that the Veteran reported psychiatric symptoms that occurred prior to service, but these symptoms were noted at time of service entrance, and no chronic psychiatric disorder was noted throughout his military service period.  Moreover, it was many, many years after service before additional psychiatric symptoms were noted and psychiatric diagnoses were made.  Specifically, while an overdose in the 1970s was indicated with follow-up treatment for substance abuse in the 1980s, clinical notation of psychiatric disorders was not made until the late 1980s and early 1990s.  Bipolar disorder, PTSD, depression, anxiety, and other psychiatric diagnoses were made in subsequently dated records.  This includes a recent VA examination report from 2010, with a 2011 addendum, which found that the Veteran's mental conditions included bipolar disorder and alcohol dependence (in remission).  PTSD was specifically not found upon the most recent VA examination reports.  The evidence fails to show that any of the Veteran's currently diagnosed psychiatric disorders are related to any incident of service.  None of the Veteran's post-service medical records indicate any etiology to the Veteran's military service.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's psychiatric disorders are related to any inservice psychiatric symptoms as alleged by the Veteran.  

The only medical opinions of record, that of VA examiners, indicate that the Veteran's current psychiatric disorders (which do not include PTSD) are not related to his military service.  The 2011 opinion regarding etiology and onset of psychiatric conditions is uncontradicted, and it is based upon a thorough rationale.  In further explanation, the Board observes that upon entrance exam, the Veteran reported excessive worry and depression and that he was seen one occasion for personal adjustment problems.  While an individual may certainly report feelings of depression and worry that subjectively seem excessive, whether such feelings and worry constitute a disability requires more.  In this case, the examiner found that he could not conclude that the Veteran's current diagnosis of bipolar disorder was of service origin without resorting to speculation.  He specifically made no Axis II psychiatric diagnosis.  

In support of this conclusion, the examiner noted that the Veteran's service records do not reflect stressors.  In fact, the Veteran received positive reviews regarding his musicianship.  Moreover, when seeking treatment in the mid 1990s, the Veteran reported psychiatric symptoms related to his personal life and not due to military stressors.  The examiner's rationale is also supported by the absence of any psychiatric treatment for many years after service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings until at least 10 years after service when the Veteran attempted suicide, followed by many more years before psychiatric diagnoses were made, is itself evidence which tends to show that any preservice or inservice mood swings, worry, or depression, did not result in any chronic mental disability 

The claims folder contains no competent evidence of a chronic acquired psychiatric disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service, a continuity of symptomatology, or competent evidence of an association between a chronic acquired psychiatric disorder and his active duty, service connection for a chronic acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety, is not warranted.  

The Board notes that, with regard to medical treatise evidence in the claims file discussing psychiatric diagnoses, to include PTSD and anxiety disorders, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, the treatise evidence does not provide a basis to grant the claim, as it is very general in nature.  In short, in the Veteran's particular case, the treatise information does not provide sufficient evidence of a nexus between the Veteran's confirmed bipolar disorder and his military service.  The Board emphasizes that the 2011 opinion provides a precise analysis as to why there is no nexus in the Veteran's particular case, which outweighs any treatise evidence submitted.

The Veteran's contentions as to etiology of this condition have been considered.  It is noted that he is competent as a lay person to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety, is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and anxiety, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


